    Case: 4:20-cv-01694-PLC Doc. #: 4 Filed: 01/22/21 Page: 1 of 8 PageID #: 14




                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION

JOSEPH MICHAEL DEVON ENGEL,                                )
                                                           )
                  Plaintiff,                               )
                                                           )
         v.                                                )             No. 4:20-cv-01694-PLC
                                                           )
MISSOURI DEPARTMENT                                        )
OF CORRECTIONS, et al.,                                    )
                                                           )
                  Defendants.                              )

                                     MEMORANDUM AND ORDER

         This matter comes before the Court on the motion of plaintiff Joseph Michael Devon Engel

for leave to commence this civil action without prepayment of the required filing fee. 1 Based on

the financial information provided by plaintiff, the motion will be granted, and the Court will

assess an initial partial filing fee of $1.00. See 28 U.S.C. § 1915(b)(1). Additionally, for the reasons

discussed below, the Court will dismiss plaintiff’s complaint without prejudice.

                                             28 U.S.C. § 1915(b)(1)

         Pursuant to 28 U.S.C. § 1915(b)(1), a prisoner bringing a civil action in forma pauperis is

required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his or her

prison account to pay the entire fee, the Court must assess and, when funds exist, collect an initial

partial filing fee of 20 percent of the greater of (1) the average monthly deposits in the prisoner’s

account, or (2) the average monthly balance in the prisoner’s account for the prior six-month

period. After payment of the initial partial filing fee, the prisoner is required to make monthly



1
 Plaintiff has not submitted a separate motion for leave to proceed in forma pauperis, nor has he paid the filing fee.
However, in the body of his complaint, plaintiff states: “I only get $5.00 dollars a month. The courts have [copies] of
my account[.] I can[’]t get no more[.]” The Court has construed this as a motion for leave to commence this civil
action without prepayment of the required filing fee.
   Case: 4:20-cv-01694-PLC Doc. #: 4 Filed: 01/22/21 Page: 2 of 8 PageID #: 15




payments of 20 percent of the preceding month’s income credited to the prisoner’s account. 28

U.S.C. § 1915(b)(2). The agency having custody of the prisoner will forward these monthly

payments to the Clerk of the Court each time the amount in the prisoner’s account exceeds $10.00,

until the filing fee is fully paid. Id.

        Plaintiff has not submitted a prison account statement as required by 28 U.S.C. §

1915(a)(2). Nevertheless, having reviewed the information provided by plaintiff, the Court will

require him to pay an initial partial filing fee of $1.00. See Henderson v. Norris, 129 F.3d 481, 484

(8th Cir. 1997) (when a prisoner is unable to provide the Court with a certified copy of his prison

account statement, the Court should assess an amount “that is reasonable, based on whatever

information the court has about the prisoner’s finances”). If plaintiff is unable to pay the initial

partial filing fee, he must submit a copy of his prison account statement in support of his claim.

                                   Legal Standard on Initial Review

        Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed in forma

pauperis if it is frivolous, malicious, or fails to state a claim upon which relief can be granted. To

state a claim under 42 U.S.C. § 1983, a plaintiff must demonstrate a plausible claim for relief,

which is more than a “mere possibility of misconduct.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

“A claim has facial plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id. at 678.

Determining whether a complaint states a plausible claim for relief is a context-specific task that

requires the reviewing court to draw upon judicial experience and common sense. Id. at 679. The

court must “accept as true the facts alleged, but not legal conclusions or threadbare recitals of the

elements of a cause of action, supported by mere conclusory statements.” Barton v. Taber, 820

F.3d 958, 964 (8th Cir. 2016). See also Brown v. Green Tree Servicing LLC, 820 F.3d 371, 372-73



                                                  2
    Case: 4:20-cv-01694-PLC Doc. #: 4 Filed: 01/22/21 Page: 3 of 8 PageID #: 16




(8th Cir. 2016) (stating that court must accept factual allegations in complaint as true, but is not

required to “accept as true any legal conclusion couched as a factual allegation”).

         When reviewing a pro se complaint under § 1915(e)(2), the Court must give it the benefit

of a liberal construction. Haines v. Kerner, 404 U.S. 519, 520 (1972). A “liberal construction”

means that if the essence of an allegation is discernible, the district court should construe the

plaintiff’s complaint in a way that permits his or her claim to be considered within the proper legal

framework. Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015). However, even pro se complaints

are required to allege facts which, if true, state a claim for relief as a matter of law. Martin v.

Aubuchon, 623 F.2d 1282, 1286 (8th Cir. 1980). See also Stone v. Harry, 364 F.3d 912, 914-15 (8th

Cir. 2004) (stating that federal courts are not required to “assume facts that are not alleged, just

because an additional factual allegation would have formed a stronger complaint”). In addition,

affording a pro se complaint the benefit of a liberal construction does not mean that procedural

rules in ordinary civil litigation must be interpreted so as to excuse mistakes by those who proceed

without counsel. See McNeil v. United States, 508 U.S. 106, 113 (1993).

                                                 The Complaint

         Plaintiff is a self-represented litigant who is currently incarcerated at the Eastern Reception,

Diagnostic and Correctional Center (ERDCC) in Bonne Terre, Missouri. 2 Since September 9,

2020, he has filed over 130 cases in the United States District Court for the Eastern District of

Missouri.




2
  In the section of the form complaint to indicate his prisoner status, plaintiff has checked the box for “civilly
committed detainee.” However, plaintiff has also provided his prison registration number, and has acknowledged that
he is being held at the ERDCC, a state correctional facility. Moreover, review of the Missouri Department of
Correction’s online records show that plaintiff is a convicted state prisoner serving a ten-year sentence for, among
other things, second-degree burglary. Therefore, it appears that plaintiff is actually a convicted and sentenced state
prisoner, and not a civilly committed detainee, for purposes of 28 U.S.C. § 1915 review.

                                                          3
   Case: 4:20-cv-01694-PLC Doc. #: 4 Filed: 01/22/21 Page: 4 of 8 PageID #: 17




       Plaintiff brings the instant action pursuant to 42 U.S.C. § 1983. The complaint is

handwritten on a Court-provided form. Plaintiff names the Missouri Department of Corrections,

the ERDCC, and Corizon as defendants. (Docket No. 1 at 2-3).

       In his “Statement of Claim,” plaintiff asserts that he is in a quarantine wing at the ERDCC.

(Docket No. 1 at 11). As best the Court can tell, plaintiff was in a cell with someone who was sick

with the coronavirus. Consequently, he was placed in quarantine with other exposed inmates,

though he does not have the virus himself. He contends that this is “inhuman” and “not right.”

Plaintiff further states that being placed in quarantine, even though he does not have the

coronavirus, has put him “in danger.” With regard to the Missouri Department of Corrections and

Corizon, plaintiff alleges that they do “nothing” and do not care.

       As to relief, plaintiff lists forty-five positions and the amount of money he wants from each.

(Docket No. 1 at 10). For example, he requests $50 billion from “COI,” and $300 billion from

“House Rep Mo.” The total damages he seeks adds up to trillions of dollars.

                                            Discussion

       Plaintiff is a self-represented litigant who brings this action pursuant to 42 U.S.C. § 1983,

naming the Missouri Department of Corrections, the ERDCC, and Corizon as defendants. For the

reasons discussed below, this action must be dismissed.

   A. The Missouri Department of Corrections and the ERDCC

       Plaintiff has sued both the Missouri Department of Corrections, a department of the State

of Missouri, and the ERDCC, a state correctional facility. The claims against both these defendants

are the same as a claim against the State of Missouri itself. Such a claim fails for two reasons.

First, the State of Missouri is not a “person” for purposes of 42 U.S.C. § 1983. Second, the State

of Missouri is protected by the doctrine of sovereign immunity.



                                                 4
   Case: 4:20-cv-01694-PLC Doc. #: 4 Filed: 01/22/21 Page: 5 of 8 PageID #: 18




               i.      State is Not a 42 U.S.C. § 1983 “Person”

       “Section 1983 provides for an action against a ‘person’ for a violation, under color of law,

of another’s civil rights.” McLean v. Gordon, 548 F.3d 613, 618 (8th Cir. 2008). See also Deretich

v. Office of Admin. Hearings, 798 F.2d 1147, 1154 (8th Cir. 1986) (stating that “[§] 1983 provides

a cause of action against persons only”). However, “neither a State nor its officials acting in their

official capacity are ‘persons’ under § 1983.” Will v. Michigan Dep’t of State Police, 491 U.S. 58,

71 (1989). See also Calzone v. Hawley, 866 F.3d 866, 872 (8th Cir. 2017) (asserting that a “State

is not a person under § 1983”); and Kruger v. Nebraska, 820 F.3d 295, 301 (8th Cir. 2016)

(explaining that “a state is not a person for purposes of a claim for money damages under § 1983”).

       Here, as noted above, plaintiff has sued both the Missouri Department of Corrections and

the ERDCC. These claims are treated as made against the State of Missouri. However, a state is

not a “person” for purposes of 42 U.S.C. § 1983. Because plaintiff is missing an essential element

of a § 1983 action, the claims against the Missouri Department of Corrections and the ERDCC

must be dismissed.

               ii.     Sovereign Immunity

       “Sovereign immunity is the privilege of the sovereign not to be sued without its consent.”

Va. Office for Prot. & Advocacy v. Stewart, 563 U.S. 247, 253 (2011). The Eleventh Amendment

has been held to confer immunity on an un-consenting state from lawsuits brought in federal court

by a state’s own citizens or the citizens of another state. Edelman v. Jordan, 415 U.S. 651, 662-63

(1974). See also Webb v. City of Maplewood, 889 F.3d 483, 485 (8th Cir. 2018) (“The Eleventh

Amendment protects States and their arms and instrumentalities from suit in federal court”); Dover

Elevator Co. v. Ark. State Univ., 64 F.3d 442, 446 (8th Cir. 1995) (“The Eleventh Amendment bars

private parties from suing a state in federal court”); and Egerdahl v. Hibbing Cmty. Coll., 72 F.3d



                                                 5
   Case: 4:20-cv-01694-PLC Doc. #: 4 Filed: 01/22/21 Page: 6 of 8 PageID #: 19




615, 618-19 (8th Cir. 1995) (“Generally, in the absence of consent a suit in which the State or one

of its agencies or departments is named as the defendant is proscribed by the Eleventh

Amendment”). The Eleventh Amendment bars suit against a state or its agencies for any kind of

relief, not merely monetary damages. Monroe v. Arkansas State Univ., 495 F.3d 591, 594 (8th Cir.

2007) (stating that district court erred in allowing plaintiff to proceed against state university for

injunctive relief, and remanding matter to district court for dismissal).

       There are two “well-established exceptions” to the sovereign immunity provided by the

Eleventh Amendment. Barnes v. State of Missouri, 960 F.2d 63, 64 (8th Cir. 1992). “The first

exception to Eleventh Amendment immunity is where Congress has statutorily abrogated such

immunity by clear and unmistakable language.” Id. The second exception is when a state waives

its immunity to suit in federal court. Id. at 65. A state will be found to have waived its immunity

“only where stated by the most express language or by such overwhelming implications from the

text as will leave no room for any other reasonable construction.” Welch v. Tex. Dep’t of Highways

& Pub. Transp., 483 U.S. 468, 473 (1987). Neither exception is applicable in this case.

       The first exception is inapplicable, because the Supreme Court has determined that § 1983

does not revoke a state’s Eleventh Amendment immunity from suit in federal court. See Will, 491

U.S. at 66 (“We cannot conclude that § 1983 was intended to disregard the well-established

immunity of a State from being sued without its consent”); and Quern v. Jordan, 440 U.S. 332,

341 (1979) (“[W]e simply are unwilling to believe…that Congress intended by the general

language of § 1983 to override the traditional sovereign immunity of the States”). The second

exception is also inapplicable, because the State of Missouri has not waived its sovereign immunity

in this type of case. See Mo. Rev. Stat. 537.600 (explaining that sovereign immunity is in effect,

and providing exceptions).



                                                  6
   Case: 4:20-cv-01694-PLC Doc. #: 4 Filed: 01/22/21 Page: 7 of 8 PageID #: 20




       Here, plaintiff has named the Missouri Department of Corrections and the ERDCC as

defendants. As noted above, however, the Eleventh Amendment bars suit against a state or its

agencies for both monetary and injunctive relief. Furthermore, no exceptions to sovereign

immunity are present in this case. Therefore, for this reason as well, plaintiff’s claims against the

Missouri Department of Corrections and the ERDCC must be dismissed.

   B. Corizon

       Corizon is a private corporation providing medical services to inmates. “A corporation

acting under color of state law cannot be liable on a respondeat superior theory.” Smith v. Insley’s

Inc., 499 F.3d 875, 880 (8th Cir. 2007). Rather, to support a claim against such a corporation, the

plaintiff “must show that there was a policy, custom, or official action that inflicted an actionable

injury.” Johnson v. Hamilton, 452 F.3d 967, 973 (8th Cir. 2006). See also Sanders v. Sears,

Roebuck & Co., 984 F.2d 972, 975 (8th Cir. 1993) (stating that a corporation acting under color of

state law will only be held liable where “there is a policy, custom or action by those who represent

official policy that inflicts injury actionable under § 1983”); and Stearns v. Inmate Services Corp.,

957 F.3d 902, 906 (8th Cir. 2020) (explaining that the “proper test” for determining whether a

corporation acting under color of state law is liable under 42 U.S.C. § 1983 “is whether there is a

policy, custom, or action by those who represent…official policy that inflicts injury actionable

under § 1983”).

       In this case, plaintiff vaguely alleges that it is “not right” for him to have been placed in

quarantine, despite having been in a cell with a person who had the coronavirus, because he did

not have it himself. He also broadly asserts that Corizon “does nothing” and does not care. These

facts, such as they are, do not establish the existence of a policy, custom, or official action on the




                                                  7
   Case: 4:20-cv-01694-PLC Doc. #: 4 Filed: 01/22/21 Page: 8 of 8 PageID #: 21




part of Corizon that caused plaintiff an actionable injury. Therefore, the claim against Corizon

must be dismissed.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion for leave to proceed in forma pauperis

is GRANTED.

       IT IS FURTHER ORDERED that plaintiff must pay an initial filing fee of $1.00 within

twenty-one (21) days of the date of this order. Plaintiff is instructed to make his remittance payable

to “Clerk, United States District Court,” and to include upon it: (1) his name; (2) his prison

registration number; (3) the case number; and (4) the statement that the remittance is for an original

proceeding.

       IT IS FURTHER ORDERED that this action is DISMISSED without prejudice. See 28

U.S.C. § 1915(e)(2)(B). A separate order of dismissal will be entered herewith.

       IT IS FURTHER ORDERED that an appeal from this dismissal would not be taken in

good faith.

Dated this 22nd day of January, 2021.




                                                   JOHN A. ROSS
                                                   UNITED STATES DISTRICT JUDGE




                                                  8
